DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered. Note: The RCE and corresponding amendments were filed 6/13/21 and supplemental amendments were filed 7/14/21 and 10/20/21. The supplemental amendment filed 10/20/21 is the amendment that has been entered and is examined.

Double Patenting
Note: Applicant is advised that three double patenting rejections are set forth below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 23, 24, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,084,356 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the corresponding claims of the reference patent. The step of “providing the automobile interior window sunshade” recited in claim 1 of the reference patent anticipates the “interior window sunshade” recited in claim 19 of the instant application, and all of the structural limitations of the instant application are taught in the corresponding claims of the reference patent. Claims 19, 23, and 24 of the instant application correspond to claim 1 of the reference patent, and claim 27 of the instant application corresponds to claim 4 of the reference patent. It is further noted that the recitation of “the automobile interior window sunshade” in claim 1 of the reference patent is considered to be substantially equivalent to the recitation of “configured to be compatible with an automobile window” and “configured to be compatible with a window” in claims 23 and 24 of the instant application.
Claims 19, 20, 23, 24, and 37 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20, and 21 of copending Application No. 16/208425 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the corresponding claims of the reference application. As noted above, the recitation of “providing the automobile interior front window sunshade” in claims 19, 20, and 21 of the reference application anticipates the “interior window sunshade” recited in claim 19 of the instant application. Claims 19, 20, and 21 of the reference application further recite all of the structural limitations of the corresponding claims of the instant application, except for an explicit recitation of “a zig-zag clamping mechanism”. However, the recitation of “at least two of the opposite adjacent pressing points presses in against the enclosure at an offset to one another” in the reference application claims is considered to be equivalent to a zig-zag clamping mechanism, as “presses in” is equivalent to a clamping mechanism, and the offset of the pressing points is equivalent to a zig-zag configuration. Claims 19, 20, and 21 of the reference application each separately correspond to all of claims 19, 20, 23, 24, and 37 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 19, 20, 23, 24, and 37 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, and 35 of copending Application No. 15/715775 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application are anticipated by the corresponding claims of the reference application. The recitation of “providing the automobile interior front window sunshade” in claim 31 of the reference application anticipates the “interior window sunshade” recited in claim 19 of the instant application. Claims 31, 32, and 35 of the reference application further recite all of the structural limitations of the corresponding claims of the instant application, except for an explicit recitation of “a zig-zag clamping mechanism”. However, the recitation of “the hollow enclosure configured with at least two opposite adjacent pressing points being offset to one another to provide clamping” in the reference application claims is considered to be equivalent to a zig-zag clamping mechanism, as “to provide clamping” is equivalent to a clamping mechanism, and the offset of the pressing points is equivalent to a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 19 and 38 are objected to because of the following informalities: 
Claim 19 includes several grammatical errors or inconsistencies. Non-limiting examples and suggested corrections are provided below, but the entirety of the claim must be reviewed for similar errors and corrected as appropriate:
Lines 7-8: “configured with at least two of opposite adjacent pressing points at offset to one another” should be replaced with --including at least two opposite adjacent pressing points offset from one another--
Lines 17-18: “overlapping the first end point and the second end point to one another and form each of the at least one flexible steel flat wire loop member” should be replaced with --overlapping the first end point and the second end point over one another and form the at least one flexible steel flat wire loop member-- (It is noted that it is clearly understood that claim 19 requires only one flexible steel flat wire; it is recommended that the recitation “each of” be deleted to ensure consistency and clarity).
Line 19: “the at least two of opposite adjacent pressing points” should be replaced with --the at least two opposite adjacent pressing points--
Line 22: “has pressed” should be replaced with --is pressed--
Line 26: The word “further” should be deleted. It is noted that it is clearly understood that only one folding action is positively required in claim 19, so the term “further” does not require an initial folding or folded state.
Claim 38 recites “the two enclosure width sides stays substantially perpendicular”. The word “stays” should be replaced with --stay--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “wherein two flexible steel flat wire loop members are covered by the fabric”. It is unclear if two new flexible loop members are being introduced (for a total of 3), or if claim 37 is only introducing a second flexible loop member. A recommended correction is to instead recite “wherein the at least one flexible steel flat wire loop member comprises two flexible steel flat wire loop members, and the two flexible steel flat wire loop members are covered by the fabric”, since it is noted that there does not appear to be support in the disclosure for three loop members covered by the fabric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shink (U.S. Patent No. 5,553,908) in view of Castaneda (U.S. Patent No. 3,899,818).
Regarding claim 19, Shink discloses an interior window sunshade (10) comprising:
a fabric (20, 25) and at least one flexible steel flat wire loop member (22; column 2, lines 63-66);
wherein the at least one flexible steel flat wire loop member is covered by the fabric [FIGS. 2, 3], wherein the fabric has a fabric width, a fabric height and a fabric thickness (the width and height of the fabric are shown in at least Figure 2, and the fabric thickness is shown in Figure 3). wherein each of the fabric width and the fabric height is greater than the fabric thickness [FIGS. 2, 3]; wherein the at least one flexible steel flat wire loop member consists of a flexible steel flat wire (column 2, lines 63-66) and a hollow enclosure (24) to form a clamping mechanism (column 2, lines 52-63 discloses folding and crimping of the clip 24, which reads on a clamping mechanism), wherein the flexible steel flat wire has two wire width sides and two wire thickness sides [FIG. 3]; wherein the hollow enclosure consists of two enclosure width sides and two enclosure thickness sides, wherein each of the two enclosure width sides is greater than each of the two enclosure thickness sides (the shape of the flexible steel flat wire is shown in Figure 3 including width sides oriented parallel to the plane of the fabric member 20 and thickness sides oriented perpendicular to the width sides; column 2, lines 52-63 discloses that the clip 24 is folded over the strip and is shown in Figure 2 with the same shape as the wire, which constitutes a disclosure of corresponding thickness and width sides; the width sides of the wire are shown as being greater than the thickness sides of the wire, so the corresponding width sides of the clip/hollow enclosure are also greater than the thickness sides);
wherein a first end point and a second end point of the flexible steel flat wire are accommodated within the hollow enclosure (column 2, lines 52-63), wherein the clamping mechanism secures each of the first end point and the second end point to the hollow enclosure to form each of the at least one flexible steel flat wire loop member [FIG. 2];
 wherein each of the at least one flexible steel flat wire loop member with the zig-zag clamping mechanism is covered by the fabric (Figure 2 illustrates the location of the loop member 
Shink does not explicitly disclose that the hollow enclosure is configured with two opposite adjacent pressing points offset from one another to form a zig-zag clamping mechanism, or that the hollow enclosure secures the ends of the wire without overlapping.
Nonetheless, Castaneda discloses a flexible steel flat wire member consisting of a flexible flat steel wire (9, 10) and a hollow enclosure (3), wherein the hollow enclosure is configured with at least two of opposite adjacent pressing points (12) at offset to one another to form a zig-zag clamping mechanism (the thickness side of the hollow enclosure 3 forms a zig-zag shape and the pressing points are all offset from each other; see annotated drawing below); wherein the clamping mechanism secures each of a first end point (end of wire section 9) and a second end point (end of wire section 10) to the hollow enclosure independently without overlapping the first end point and the second end point to one another [FIG. 3]; wherein the at least two of opposite adjacent pressing points are pressed into the hollow enclosure, wherein at least one of the at least two opposite adjacent pressing points has pressed in against only one of the two enclosure width sides (each of the pressing points are pressed into only one of the enclosure width sides).

    PNG
    media_image1.png
    330
    431
    media_image1.png
    Greyscale
 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hollow enclosure of Shink to have the pressing points, zig-zag configuration, and to not overlap the end points, as taught by Castaneda, in order to securely connect the enclosure to the flat wire, to minimize the size of the hollow enclosure by only requiring an interior thickness equal to the thickness of the flat wire (rather than double the thickness), and to minimize material needed to form the loop.
Regarding claim 20, Shink discloses that the interior window sunshade is configured to be compatible with an automobile front window (Abstract) [FIG. 1].
Regarding claim 21, Shink discloses that the interior window sunshade is configured to be compatible with an automobile rear window (the recitation “configured to be compatible” is not considered to be a positive recitation of positioning in a rear window, but rather an intended use/functional recitation; the positioning of the sunshade in the front window shown in Figure 1 and the flexibility of the sunshade disclosed by Shink is a disclosure of a compatibility or capability of use with an automobile rear window).
Regarding claim 22, Shink discloses that the interior window sunshade is configured to be compatible with an automobile side window [FIG. 6].
Regarding claim 23
Regarding claim 24, Shink discloses that the interior window sunshade is configured to be compatible with a window [FIGS. 1, 6].
Regarding claim 37, as best understood, Shink discloses that two flexible steel flat wire loop members are covered by the fabric (Figures 1 and 5 depict two flexible steel flat wire loop members 22 covered by fabric 10; it is noted that the claim does not require that the fabric be continuous or that the flexible steel flat wire loop members be positioned on the same piece of fabric).
Regarding claim 38, Shink discloses that the at least one flexible steel flat wire loop member is sewed on to the fabric (column 3, lines 1-4) in such orientation where the two enclosure width sides stays substantially perpendicular to the fabric height and/or the fabric width when the interior window sunshade is in extended state (the enclosure width sides as shown in Figure 2 are perpendicular to the fabric width; see annotated drawing below).

    PNG
    media_image2.png
    446
    665
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634